DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10-14, 20-26,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites passing an oscillating current that is frequency matched and/or phase matched to sleep spindles, but fails to positively recite the detection of any sleep spindles. Step a) of claim 1 merely recites that a burst of oscillatory brain activity is detected, and that that brain activity comprises sleep spindles; there is no indication in the claim that sleep spindles are actually detected or identified. Without a detection of sleep spindles, it is unclear how the oscillating current could be frequency matched to the sleep spindles. This indefiniteness is remedied by claim 18 which specifically recites that sleep spindles are identified. Claim 20 recites that filtering and processing the EEG signal comprises applying a threshold to a band-pass filtered EEG recording. This recitation renders the claim indefinite. According to claim 20, the step of filtering and processing the EEG signals in claim 19 includes a step of applying a threshold to a separate band-pass filtered EEG recording. It remains unclear how the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 merely repeats what is already recited in claim 1, that the oscillating current is passed through the skull of the patient in response to the burst of oscillatory activity, without providing any additional/further limiting recitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-14, 18, 19, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0343196 A1 (Vasapollo) (Previously cited) in view of “Transcranial Alternating Current Stimulation Modulates Large-Scale Cortical Network Activity by Network Resonance” (Ali) (previously cited).
With regards to claim 1, Vasapollo teaches a method of improving memory or cognitive function in a subject, the method comprising:
detecting a burst of oscillatory brain activity in the subject comprising sleep spindles (Fig. 17 and ¶ [0109] disclose an EEG analysis phase 1704 in which the presence of frequency-specific EEG features such as sleep spindles are determined); and 
passing an oscillating current through the skull of the subject in response to the detected burst of oscillatory brain activity (Fig. 17 and ¶ [0112] disclose a stimulation phase 1708 is performed if a stimulation condition is detected, and ¶ [0038] discloses that a stimulation condition is a sleep EEG feature such as a sleep spindle; see at least ¶¶ [0039], [0042] and claim 13 which discloses an alternating current being applied as stimulation); 
thereby improving memory or cognitive function in the subject relative to memory or cognitive function in the absence of the method (see ¶ [0004] with regards to improved cognitive function with the application of alternating current stimulation), wherein the oscillating current is transcranial alternating current stimulation (tACS) (¶¶ [0039], [0042], [0002], [0006]).
Vasapollo fails to teach that the tACS is frequency-matched and/or phase-matched to the sleep spindles.  
In a related system for applying tACS, Ali teaches tACS that is frequency-matched and/or phase-matched to a burst of oscillatory brain activity (Paragraph 3 of Introduction discloses that simulated tACS is matched in temporal structure; Paragraph 1 of tACS outperformed tDCS discloses that tACS was matched in amplitude and frequency). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tACS of the above combination to incorporate that it is frequency-matched and/or phase-matched to a burst of oscillatory brain activity as taught by Ali. The motivation would have been to optimize the effects of the stimulation current so as to achieve the desired 
With regards to claim 10, Vasapollo further teaches that the burst of oscillatory brain activity is detected in a brain region and the oscillating current is passed through the skull of the subject into the same brain region (¶¶ [0077]-[0078] disclose using dual use electrodes which acquire left and right channel EEG signals and provide stimulation to the left and right lobes). Official notice is being taken that sleep spindles are generated in the thalamus (see, for example, page 1156, first full paragraph beginning with “Memory for procedural…”, page 1156, third paragraph of section 3. Sleep-wake states, and page 1159, paragraph beginning with “Recent studies using neuroimaging…” of Fogel et al. (The function of the sleep spindle… – previously cited), and first paragraph of the Introduction of Cox et al. (Local sleep spindle modulations… – previously cited)). Therefore, it would have been obvious to one of ordinary skill in the art for the method of Vasopollo to detect the sleep spindles in a brain region comprising a thalamus as this is the brain region from which sleep spindles originate. Detecting from the thalamus would provide the greatest signal strength with regard to sleep spindles.

With regards to claim 11, Vasapollo further teaches that the burst of oscillatory brain activity is detected in a first brain region and the oscillating current is passed through the skull of the subject into a second brain region different from the first brain region (¶¶ [0084]-[0085] and Figs. 2C, 2C’ disclose the use of a set EEG monitoring electrodes located on a first brain region and a separate set of stimulation electrodes located on a different region). Official notice is being taken that sleep spindles are generated in the thalamus (see, for example, page 1156, first full paragraph beginning with “Memory for procedural…”, page 1156, third paragraph of section 3. Sleep-wake states, and page 1159, paragraph beginning with “Recent studies using neuroimaging…” of Fogel et al. (The function of the sleep spindle…), Local sleep spindle modulations…)). Therefore, it would have been obvious to one of ordinary skill in the art for the method of Vasopollo to detect the sleep spindles in a brain region comprising a thalamus as this is the brain region from which sleep spindles originate. Detecting from the thalamus would provide the greatest signal strength with regard to sleep spindles.

With regards to claim 12, Vasapollo teaches that the oscillating current is passed through the skull of the subject in response to the burst of oscillatory brain activity (¶ [0112] discloses that a stimulation phase 1708 is performed if a stimulation condition is detected; ¶ [0038] discloses that a stimulation condition is a sleep EEG feature such as a sleep spindle).  

With regards to claim 13, Vasapollo further teaches that the oscillating current is passed through the skull of the subject in an interval between bursts of oscillatory brain activity (¶ [0113] discloses that the process is cyclical, indicating that multiple EEG analysis phases 1705 and multiple stimulation phases 1708 can occur, thereby indicating that the stimulation is in an interval between the detection of multiple sleep spindles).  

With regards to claim 14, Vasapollo further teaches that the oscillating current is passed through the skull of the subject at random time points with respect to the bursts of oscillatory brain activity (¶¶ [0109]-[0110] discloses that the stimulation condition used for determining when the stimulation is applied may be with respect to REM contamination or high frequency contamination; the REM contamination or high frequency contamination may be at random time points with respect to the sleep spindles, so the stimulation may be applied at random time points with respect to the sleep spindles).

With regards to claim 18, Vasapollo further teaches that the detecting a burst of oscillatory brain activity in the subject comprising identifying a sleep spindle in real-time (¶¶ [0109]-[0110] indicate that the stimulation condition detection occurs in real time).

With regards to claim 19, Vasapollo further teaches that identifying the sleep spindle comprises: a) recording electroencephalograph (EEG) signals of the subject; and b) processing the EEG signals to identify sleep spindles (¶ [0108] discloses EEG monitoring; ¶ [0109] discloses processing the EEG to determine EEG features such as sleep spindles).  

With regards to claim 28, Vasapollo further teaches that passing an oscillating current through the skull of the subject comprises real-time application of the transcranial alternating current stimulation (tACS) (¶¶ [0039], [0042], [0002], and [0006]).

With regards to claim 31, Vasapollo further teaches that tACS is applied through a set of scalp electrodes (Fig. 5 depicts electrodes being applied to the scalp). 

Claims 1, 4, 5, 37, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0066104 A1 (Wingeier) (previously cited) in view of “Transcranial Alternating Current Stimulation Enhances Individual Alpha Activity in Human EEG” (Zaehle) (previously cited).
With regards to claims 1 and 37, Wingeier teaches a method of improving memory or cognitive function in a subject (Fig. 4 depicts a method 300; also see ¶¶ [0075]-[0076] with regards to the enhancement of learning and/or memory retention), the method comprising: 
detecting a burst of oscillatory brain activity in the subject comprising sleep spindles (Fig. 4 and ¶¶ [0082]-[0084] disclose Block S320 which identifies each neurological state in a set of neurological states characterized by a signal stream, wherein the neurological states include sleep states, alert states, and states of large amplitude oscillation (i.e., burst of oscillatory brain activity); ¶ [0079] indicates that the set of neurological states also include NREM stage 2 sleep characterized by sleep spindles ranging from 11 - 16 Hz); and 
passing an stimulation through the skull of the subject responsive to the detected burst of oscillatory brain activity (Fig. 4 and ¶¶ [0091]-[0092] disclose Block S350 which automatically provides an electrical stimulation treatment to the user that is temporally matched with a neurological state signature experienced by the user, wherein the stimulation is preferably transcranial electrical stimulation (TES); see ¶ [0024] with regards to the TES including tACS), thereby improving memory or cognitive function in the subject relative to memory or cognitive function in an absence of the method (¶¶ [0075]-[0076] discloses that the method can enhance learning and/or memory retention).

Wingeier is silent regarding whether the stimulation is transcranial alternating current stimulation (tACS) that is frequency matched and/or phase matched to the sleep spindles. 
In a related system for modulating or enhancing oscillating brain activity, Zaehle teaches identifying a subject’s individual alpha frequency (IAF) in their endogenous EEG which is in the range of 9.54 Hz to 11.28 Hz for the experimental group (EG) (Materials and Methods: Participants: Paragraph 1), and passing a transcranial alternating current stimulation at the IAF of the subject through their skull (Materials and Methods: Electrical stimulation: Paragraphs 1-2), wherein the IAF of the EG is in the range of 9.54 Hz to 11.28 Hz. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transcranial electrical stimulation of Wingeier to have incorporated that it is a transcranial alternating current stimulation that is matched in frequency to 
Although Zaehle does not explicitly teach a frequency range of 11-16 Hz (which is the known frequency range of sleep spindles – see section [0079] of Wingeier), it would have been obvious to one of ordinary skill in the art at the time of invention to modify the frequency range of the tACS taught by Zaehle so that it encompasses the 11-16 Hz, because it has been held before that "in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists" (see MPEP 2144.05 subsection I), no criticality is given for the claimed ranges, one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, as it is well known in the art that sleep spindles encompass the frequency range of 11-16 Hz, matching the frequency range of detected sleep spindles would require the tACS to be applied in the range of 11-16 Hz. The motivation would have been to provide stimulation in the same frequency range as the sleep spindle in order to selectively strengthen the synaptic response of the neural circuits that have a similar resonance frequency as the stimulation (Zaehle: Discussion: Paragraph 5: Last sentence), thereby modulating the parameters involving the sleep spindle.

With regards to claim 4, Wingeier teaches a method (Fig. 4 depicts a method 300), the method comprising: 
detecting a burst of oscillatory brain activity in the subject comprising sleep spindles (Fig. 4 and ¶¶ [0082]-[0084] disclose Block S320 which identifies each neurological state in a set of neurological states characterized by a signal stream, wherein the neurological states include sleep states, alert states, and states of large amplitude oscillation (i.e., burst of oscillatory brain activity); ¶ [0079] indicates that the set of neurological states also include NREM stage 2 sleep characterized by sleep spindles ranging from 11 - 16 Hz); and 
passing an stimulation through the skull of the subject responsive to the detected sleep spindles (Fig. 4 and ¶¶ [0091]-[0092] disclose Block S350 which automatically provides an electrical stimulation treatment to the user that is temporally matched with a neurological state signature experienced by the user, wherein the stimulation is preferably transcranial electrical stimulation (TES); see ¶ [0024] with regards to the TES including tACS). 

Wingeier is silent regarding whether the stimulation is transcranial alternating current stimulation (tACS) at a frequency of 11 - 16 Hz and/or phase matched to the sleep spindles, wherein applying the stimulation modulates or enhances the frequency of occurrence, structure amplitude, and/or synchronization of sleep spindles in an absence of the method. 
In a related system for modulating or enhancing oscillating brain activity, Zaehle teaches identifying a subject’s individual alpha frequency (IAF) in their endogenous EEG which is in the range of 9.54 Hz to 11.28 Hz for the experimental group (EG) (Materials and Methods: Participants: Paragraph 1), and passing a transcranial alternating current stimulation at the IAF of the subject through their skull (Materials and Methods: Electrical stimulation: Paragraphs 1-2), wherein the IAF of the EG is in the range of 9.54 Hz to 11.28 Hz. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transcranial electrical stimulation of Wingeier to have incorporated that it is a transcranial alternating current stimulation that is matched in frequency to the oscillating brain activity of interest (sleep spindles) as taught by Zaehle. The motivation would have been to optimize the effects of the stimulation current so as to achieve the desired therapeutic output.
Although Zaehle does not explicitly teach a frequency range of 11-16 Hz (which is the known frequency range of sleep spindles), it would have been obvious to one of ordinary skill in the art at the Discussion: Paragraph 5: Last sentence), thereby modulating the parameters involving the sleep spindle.
The Examiner asserts that the modulation or enhancement of the frequency of occurrence, structure, amplitude, and/or synchronization of the sleep spindles is an inherent byproduct of applying an oscillating simulation in response to an occurrence of  a sleep spindle, and that the method of the above combination naturally modulates or enhances the sleep spindle parameters. 

With regards to claim 5, Wingeier teaches a method (Fig. 4 depicts a method 300), the method comprising: 
detecting sleep spindles in the subject (Fig. 4 and ¶¶ [0082]-[0084] disclose Block S320 which identifies each neurological state in a set of neurological states characterized by a signal stream, wherein the neurological states include sleep states, alert states, and states of large amplitude oscillation (i.e., burst of oscillatory brain activity); ¶ [0079] indicates that the set of neurological states also include NREM stage 2 sleep characterized by sleep spindles ranging from 11 - 16 Hz); and 
passing an stimulation through the skull of the subject responsive to the detected sleep spindles (Fig. 4 and ¶¶ [0091]-[0092] disclose Block S350 which automatically provides an electrical stimulation treatment to the user that is temporally matched with a neurological state signature experienced by the user, wherein the stimulation is preferably transcranial electrical stimulation (TES); see ¶ [0024] with regards to the TES including tACS). 

Wingeier is silent regarding whether the stimulation is transcranial alternating current stimulation (tACS) at a frequency of 11 - 16 Hz and/or phase matched to the sleep spindles, wherein applying the stimulation treats the psychiatric or neurological symptom associated with sleep spindles in the subject. 
In a related system for modulating or enhancing oscillating brain activity, Zaehle teaches identifying a subject’s individual alpha frequency (IAF) in their endogenous EEG which is in the range of 9.54 Hz to 11.28 Hz for the experimental group (EG) (Materials and Methods: Participants: Paragraph 1), and passing a transcranial alternating current stimulation at the IAF of the subject through their skull (Materials and Methods: Electrical stimulation: Paragraphs 1-2), wherein the IAF of the EG is in the range of 9.54 Hz to 11.28 Hz. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transcranial electrical stimulation of Wingeier to have incorporated that it is a transcranial alternating current stimulation that is matched in frequency to the oscillating brain activity of interest (sleep spindles) as taught by Zaehle. The motivation would have been to optimize the effects of the stimulation current so as to achieve the desired therapeutic output.
Although Zaehle does not explicitly a frequency range of 11-16 Hz (which is the known frequency range of sleep spindles), it would have been obvious to one of ordinary skill in the art at the time of invention to modify the frequency range of the tACS taught by Zaehle so that it encompasses the 11-16 Discussion: Paragraph 5: Last sentence), thereby modulating the parameters involving the sleep spindle.
The Examiner asserts that the treatment of the psychiatric or neurological symptom associated with sleep spindles of the subject is an inherent byproduct of applying an oscillating simulation in response to an occurrence of a sleep spindle, and that the method of the above combination naturally treats the psychiatric or neurological symptoms associated with the sleep spindles.

With regards to claims 40 and 41, when the sleep spindles detected by the method of Wingeier in view of  Zaehle are fast sleep spindles in the frequency range of 15-16 Hz, the tACS would be matched to this frequency.

With regards to claim 42, Official notice is being taken that sleep spindles are generated in the thalamus (see, for example, page 1156, first full paragraph beginning with “Memory for procedural…”, page 1156, third paragraph of section 3. Sleep-wake states, and page 1159, paragraph beginning with “Recent studies using neuroimaging…” of Fogel et al. (The function of the sleep spindle…), and first Local sleep spindle modulations…)). Therefore, it would have been obvious to one of ordinary skill in the art for the method of Wingeier to detect the sleep spindles in a brain region comprising a thalamus as this is the brain region from which sleep spindles originate. Detecting from the thalamus would provide the greatest signal strength with regard to sleep spindles.

Claims 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vasapollo in view of Ali, as applied to claim 19 above, and further in view of US 2017/0196474 A1 (Garcia Molina) (support found in Provisional application No. 62/021,333, filed on Jul. 7, 2014) (Previously cited).
With regards to claim 20, Vasapollo further teaches that identifying the sleep spindle further comprises: a) determining the occurrence of rapid eye movement (REM) versus non-REM sleep in the subject (¶ [0109] discloses the determination of whether the person is in REM sleep which is done in the EEG analysis step). 
Vasapollo fails to teach applying a threshold to a band-pass-filtered EEG recording. 
In a related sleep spindle monitoring method, Garcia Molina teaches applying a threshold to a band-pass-filtered EEG recording (¶¶ [0031], [0045] disclose band-pass filtering the EEG recording to determine sleep spindles and determining power values in band-limited ranges; ¶ [0047] discloses applying a threshold to determine sleep stage progression). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of REM sleep of Vasapollo to incorporate applying a threshold to the EEG recording as taught by Garcia Molina. The motivation would have been to determine the transitions through successive sleep stages (see ¶ [0047] of Garcia Molina). 

With regards to claim 21, the above combination fails to teach that a recording period is assigned to non-REM sleep if: a) a 20 second moving-average wake index is below an awake index threshold; and b) a 20 second moving average REM index is below a REM index threshold.  
In the related sleep spindle monitoring method, Garcia Molina teaches a recording period is assigned to non-REM sleep (¶¶ [0027], [0045], [0047] disclose time periods being determined to be one or more of non-rapid eye movement (NREM) stage N1, stage N2, or stage N3 sleep) if: a) a 20 second moving-average wake index is below an awake index threshold; and b) a 20 second moving average REM index is below a REM index threshold (¶¶ [0045], [0047] and Figs. 1,7 disclose a logarithm of the ratio between the beta and delta power 720 indicating sleep depth, wherein thresholds are applied in order to wake and NREM stages; ¶ [0047] discloses the use of a 30-second long window which contains a 20-second long window).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of REM sleep of Vasapollo to incorporate that a recording period is assigned to non-REM sleep if the sleep depth index is lower than a wake and REM threshold as taught by Garcia Molina. The motivation would been to provide a method for quantitatively assessing whether the subject is in non-REM sleep, thereby also automating the detection of various sleep stages. 

With regards to claim 24, the above combination teaches or suggests that the REM index threshold is calculated using the formula Log(BetaPower/DeltaPower) (¶¶ [0045], [0047] of Garcia Molina) wherein: BetaPower is the power from a band-pass-filtered signal with passband 18-40 Hz (¶ [0045] of Garcia Molina); and DeltaPower is the power from a band-bass-filtered signal with passband 0.5-4 Hz (¶ [0045] of Garcia Molina); wherein power is determined from 20 second windows (¶ [0047] of Garcia Molina discloses 30-second long windows, which contain 20-second long windows).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vasapollo in view of Ali and Garcia Molina, as applied to claim 21 above, and further in view of US 2012/0053508 A1 (Wu) (Previously cited).
With regards to claim 22, the above combination fails to teach that the wake index threshold and the REM index threshold are determined form a previous EEG recording of the subject. 
In a related system for differentiating between sleep stages, Wu teaches determining a threshold from previously recorded bio signals and storing them in a memory (¶¶ [0085], [0087]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the awake and REM index thresholds of the above combination to incorporate that they are based on previous recordings of the subject as taught by Wu. The motivation would have been to provide personalized thresholds for each patient, thereby improving the accuracy of sleep stage transition determinations. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vasapollo in view of Ali and Garcia Molina, as applied to claim 21 above, and further in view of “Automatic real-time analysis of human sleep stages by an interval histogram method” (Kuwahara) (Previously cited).
With regards to claim 23, the above combination teaches or suggests that the awake index is calculated using the formula Log(BetaPower/DeltaPower) (¶¶ [0045], [0047] of Garcia Molina) wherein: BetaPower is the power from a band-pass-filtered signal with passband 18-40 Hz (¶ [0045] of Garcia Molina); and DeltaPower is the power from a band-bass-filtered signal with passband 0.5-4 Hz (¶ [0045] of Garcia Molina); wherein power is determined from 20 second windows (¶ [0047] of Garcia Molina discloses 30-second long windows, which contain 20-second long windows).  

In a related method for sleep scoring, Kuwahara teaches that alpha power, with a corresponding 7.5-13.5 Hz band (see Page 221: Wave detection section), separated the awake state from other stages (Page 225: Left Column: Lines 15-17). Beta2 power, with a corresponding 20-30 Hz band (see Page 221: Wave detection section), tended to be dominant in stage 1 and stood out during REM sleep (Pages 223-224: Characteristics of computed parameters in various stages section). Delta1 power, with a corresponding 2-4 Hz band (see Page 221: Wave detection section), is common to all sleep stages as it is unaltered during all-night sleep (Page 228: Discussion section: Paragraph 2). Such disclosures, and the relative percentages of on Table 2, indicate that alpha and delta1 power are inversely related indicators of an awake/asleep state, while the increases in beta2 power is indicative of a stage 1 or REM sleep (asleep states). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the awake index of Garcia Molina to incorporate the use the power of the alpha, beta2 and delta1 waves as taught by Kuwahara so as to arrive at the claimed invention. The motivation would have been the simple substitution of power ratios for determining sleep/wake transitions for another to obtain predictable results. 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vasapollo in view of Ali and Garcia Molina, as applied to claim 21 above, and further in view of “Optimization of sigma amplitude threshold in sleep spindle detection” (Huupponen) (previously cited). 
With regards to claim 25, the above combination fails to teach that identifying the sleep spindle comprises: a) determining the presence of non-REM sleep; and b) determining a sigma power above a sigma threshold for 200 msec.  
In a related system for determining sleep spindles, Huupponen teaches a) determining the presence of non-REM sleep (Table 1 depicts REM (%) which indicates that the presence of non-REM sleep was determined); and b) determining a sigma power above a sigma threshold for 200 msec (Paragraph 5 of Discussion on Page 332 discusses the determination of average band power with relations to sigma peaks; Paragraph 1 of Step 4. Re-analysis of the recording of Page 329 discloses the determination when sigma amplitude exceeds an optimal threshold value, wherein one second segments were used).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification of the sleep spindles of the above combination to incorporate the determination of sigma power above a sigma threshold as taught by Huupponen. The motivation would have been to provide an algorithm for the optimized and automated detection of a sleep spindle, thereby improving the determination of the stimulation condition of Vasapollo. 

With regards to claim 26, the above combination teaches or suggests that the sigma threshold is calculated using the formula mean sigma power x sigma coefficient (see Step 2. Likelihood function estimation and Step 3. Sigma amplitude threshold optimization of Huupponen) wherein: mean sigma power is the power from a band-pass-filtered signal with passband 11-16 Hz (see Step 1. Sigma amplitude data collection; Step 2. Likelihood function estimation; and Appendix A of Huupponen); and sigma coefficient is determined from a previous recording of the subject and is chosen to maximize detection hits and minimize both false positives and false negatives (see Step 3. Sigma amplitude threshold optimization, wherein coefficients were set and selected experimentally during method training of Huupponen).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vasapollo in view of Ali, as applied to claim 18 above, and further in view of Garcia Molina.
With regards to claim 27, the above combination fails to teach that identifying the sleep spindle comprises recording electrocorticogram signals, auditory signals, visual signals, and/or somatosensory input signals.
In the related sleep spindle monitoring method, Garcia Molina teaches that a sensor 18 may include a camera positioned to point at subject 12 while they are asleep, so as to convey output signals related to the movement of the subject 12 (¶ [0027], wherein a camera provides visual signals). Spindle detection component 30 is configured to detect the sleep spindles based on the output signals from sensor 18 and/or other information (¶ [0031]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of sleep spindles of the above combination includes recording electrocorticogram signals, auditory signals, visual signals, and/or somatosensory input signals as taught by Garcia Molina. The motivation would have been to provide further sensory inputs, thereby improving the detection of sleep properties and ultimately improving the sleep spindle detection. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vasapollo in view of Ali, as applied to claim 28 above, and further in view of US 2008/0319505 A1 (Boyden) (Previously cited).
With regards to claim 29, Vasapollo fails to teach that the tACS is applied through a voltage- controlled current source.  
In a related system for applying tACS, Boyden teaches that tACS is applied through a voltage-controlled current source (¶¶ [0007], [0019]). 
.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Vasapollo in view of Ali, as applied to claim 1 above, and further in view of Garcia Molina.
With regards to claim 36, Vasapollo fails to teach that auditory, visual, or somatosensory input is applied to the subject in addition to or instead of passing an oscillating current through the skull of the subject.
In a related system for modulating sleep spindles, Garcia Molina teaches applying an auditory, visual, or somatosensory input to a subject in order to modulate sleep (Fig. 1 and ¶¶ [0023], [0025], [0026] disclose a sensory stimulator 16 which may include odor, sound, visual, touch, taste, and/or other stimuli).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the application of the oscillating current of Vasapollo with the stimuli of Garcia Molina because it would have been the substitution of one known equivalent element (i.e., a stimulus for modulating brain activity) for another to obtain predictable results. 

Double Patenting
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, 

Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered and they are not persuasive. Applicant argues that claim 5 is not a substantial duplicate of claim 4 because claim 4 recites “thereby modulating or enhancing the frequency of occurrence, structure, amplitude, and/or synchronization of additional sleep spindles in the subject relative to the frequency of occurrence, structure, amplitude, and/or synchronization of additional sleep spindles in an absence of the method.” This argument is not persuasive as that “feature” of claim 4 is merely an end result of performing the method of claim 4. The method steps of claim 4 are: detecting sleep spindles in the subject, and passing an oscillating current through a skull of the subject responsive to the detected sleep spindles, wherein the oscillating current is transcranial alternating current stimulation at a frequency of 11-16 Hz and/or phase matched to the detected sleep spindles. The method steps of claim 5 are: detecting sleep spindles in the subject, and passing an oscillating current through a skull of the subject responsive to the detected sleep spindles, wherein the oscillating current is transcranial alternating current stimulation at a frequency of 11-16 Hz and/or phase matched to the detected sleep spindles. The method steps of claims 4 and 5 are identical. The remaining portions of claims 4 and 5 merely recite an end result of performing the method steps. Because the method steps are exactly the same, it would be obvious that the result of performing the steps would also be the same. Therefore, there is no difference in scope between the claims.
Regarding the rejection of claim 1 under 35 U.S.C. 112(b), Applicant argues that the claim specifically recites “detecting a burst of oscillatory brain activity in the subject comprising sleep spindles,” which “necessarily recites that sleep spindles are detected as they are a part of the detected oscillatory brain activity”. The Examiner respectfully disagrees. Detecting a burst of oscillatory brain activity that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Without knowing from what signal or data the moving averages are being calculated, the claim remains indefinite. Regarding claims 23 and 24, the indefiniteness issues within those claims were with regard to use of the phrase “a band-pass-filtered signal”. Regarding claim 25, the issue is not how a sigma power is determined; the indefiniteness is caused by the fact that claim 25 fails to recite from what signal the sigma power is determined. The claim needs to make it clear from which signal the signal power is being determined. Regarding claim 36, the claim continues to remain indefinite in that it removes a positively recited limitation of claim 1. While a base claim containing an “optional” limitation may be permissible, and a dependent claim containing an “optional” limitation that does not affect limitations already present in one of its base claims may be permissible, a dependent claim containing an “optional” limitation that removes a positively recited limitation of one of its base claims is not. It is improper to claim that a method comprises a step, and then “further limit” the method by stating that it does not in fact comprise that step. Use of the phrase “optionally” in claim 36 renders claim 1 indefinite. Claim 1 requires passing the oscillating current through the skull of the subject, but claim 36 provides a scenario where that step is not present in claim 1.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The teaching of Ali, that of using tACS that is frequency-matched and/or phase-matched to a burst of oscillatory brain activity, is used to modify the tACS provided by Vasapollo. Vasapollo teaches detection of sleep spindles and applying oscillating current responsive to the detected sleep spindles. Sleep spindles are a type of oscillatory brain activity. Ali teaches providing tACS that is frequency matched and/or phase matched to oscillatory brain activity. The Applicant has not provided a persuasive argument as to why the tACS that is frequency matched and/or phase matched to 
With regard to the rejection of claims 1, 4, and 5 in view of  Wingeier and Zaehle, Applicant argues that Zaehle does not teach or suggest passing oscillatory current to a subject responsive to the detection of a sleep spindle, and does not teach or suggest tACS matching based on the detected sleep spindle. This argument is not persuasive as Applicant is again arguing against a reference individually. Wingeier teaches passing an oscillatory current to a subject in response to the detection of a sleep spindle. The teachings of Zaehle were used to modify Wingeier such that the oscillatory current that is passed in response to the detection of a sleep spindle is tACS. Applicant further asserts that Zaehle does not cure the deficiency of Wingeier because alpha frequencies of a subject do not occur during sleep. This assertion by the Applicant does not address the entirety of the rejection, particularly:
“Although Zaehle does not explicitly teach a frequency range of 11-16 Hz, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the frequency range of the tACS taught by Zaehle so that it encompasses the 11-16 Hz, because it has been held before that "in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists" (see MPEP 2144.05 subsection I), no criticality is given for the claimed ranges, one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Additionally or alternatively, the motivation would have been to provide stimulation in the same frequency range as the sleep spindle in order to selectively strengthen the synaptic response of the neural circuits that have a similar resonance frequency as the stimulation (Zaehle: Discussion: Paragraph 5: Last sentence), thereby modulating the parameters involving the sleep spindle.”
Without an argument regarding the italicized portion of the rejections of claims 1, 4, and 5 above, Applicant’s arguments regarding the rejections of claims 1, 4, and 5 are not found to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakashima et al.’390 (US Pub No. 2012/0296390 – previously cited) specifically teaches applying tACS in response to detecting sleep spindles in order to enhance long-term memory during sleep. Boyle et al.’105 (US Pub No. 2016/0256105 – previously cited) teaches the use of tACS to mediate memory consolidation. Dolev et al.’827 (US Pub No. 2018/0008827 – previously cited) teaches applying tACS matched to a desired oscillatory behavior (e.g. administering a 10 Hz tACS frequency to induce 8-12 Hz activity). Dolev et al.’827 also teaches that its method may comprise either detecting sleep spindles from one brain region and delivering stimulation to the same region (claim 10 of the current invention), or detecting sleep spindles from one brain region and delivering stimulation to a different brain region (claim 11 of the current invention). Boyden et al.’505 (US Pub No. 2008/0319505 – previously cited) teaches the use of transcranial stimulation during sleep to improve declarative memory. Boyle et al. (EEG Feedback-Controlled… – previously cited) teaches providing tACS to a subject in response to detecting a burst of oscillatory brain activity, the stimulation being provided to treat psychiatric illnesses such as schizophrenia. Frohlich (Endogenous and exogenous electric fields… – previously cited) teaches the use of tACS for modulating brain activity for cognitive enhancement and treatment of brain disorders. Marshall et al. (Boosting slow oscillations during sleep potentiates memory – previously cited) teaches applying tACS to a subject during sleep in order to improve the consolidation of memory. Marshall et al_2 (Transcranial Direct Current Stimulation… – previously cited) teaches the use of transcranial direct current stimulation during sleep to improve declarative memory. Fogel et al. (The function of the sleep spindle… – previously cited) teaches that sleep spindle activity is generated by a brain region comprising a thalamus. Fogel et al. also teaches that memory consolidation involves brain structures such as the hippocampus and the thalamus. Cox et al. (Local sleep spindle modulations… – previously cited) teaches that sleep spindles originate in the thalamus and are linked to memory.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791